Kínne, J.
We need not consider the merits of this case. If the plaintiff was erroneously assessed, his remedy was to appear before the board of equalization of the city of Marshalltown, and have the same corrected, and, if they refused he might appeal to the district court. Code, section 831; Macklot v. City of Davenport, 17 Iowa, 379; Buell v. Schaale, 39 Iowa, 293; Meyer v. Dubuque Co., 43 Iowa, 592; Nugent v. Bates, 51 Iowa, 77; Harris v. Freemont Co., 63 Iowa, 640. He was a resident of the city of Marshall-town, and his property, if any therein, was liable to taxation. His duty was to seek the correction of the erroneous assessment before the city council sitting as a board of equalization, and until he did so he could have no standing in the district court. He does not claim to have said anything to the board about his assessment, but says he spoke to Dr. Waters, one of *518the members of the board, on the street while the-board were in session, and that he followed the doctor up into the rooms, and sat down. The testimony of' Dr. Waters is that the plaintiff never spoke to .him at all till after the report of the committee on raising and lowering assessments had been made and adopted by the council; he also testifies that the plaintiff was never before the council or its committee on equalization of taxes. Other persons who were present at the sitting of the council corroborate Dr. Waters’ testimony that the plaintiff never appeared before it. The preponderance of the evidence is against the plaintiff’s claim that he appeared before the council. As he made no complaint to the board of equalization he could not be heard in the district court, and his claim was properly denied. Aeeirmed.